DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is made in response to the Applicants’ arguments filed on 01/04/2021 wherein: Claims 1, 3-5, 7,8, and 10 have been amended, Claim 2 is canceled and no new claims have been added. Accordingly, claims 1, and 3-10 are now pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yui et al..
Regarding Claim 10, Yui teaches a vehicle inspection method (Figure 1) by which an inspection
Processing section (Figure 1; element2) executes an arbitrary inspection program among inspection programs (Figure 2: Inspection programs P1 to Pm, paragraph [0041], [0042], [0043]: lines 1-3) set for an inspection item about a vehicle, and generate a communication request (Figure 3; Communication requests Cmdij_k) to a plurality of electronic control units inside the vehicle (Figures 1, 2 and 3; Paragraph [008] of the description; lines 4-6), the inspection processing section (Figures 1 and 2: 
a first step of, by an inspection control section (Figure 2; Element51) of the inspection
processing section, generating a first communication request to the electronic control unit to be inspected based on the inspection program (Paragraph [0014]; lines 3-5) or generating a second communication request which has a data size larger than a data size of the first communication request and gives an instruction to perform writing of a control program to an arbitrary electronic control unit of the plurality of electronic control units;
a second step of recognizing a first mode in which an inspection is performed on the electronic control unit to be inspected ([0043]: “a communication request corresponding to an inspection item is generated. The communication request includes an address for specifying an ECU that is a transmission destination, and a control command in which an instruction for the ECU of the transmission destination”, “The ECU that has received the communication request executes processing in accordance with the control command” or a second mode in which writing of the control program is performed on the electronic control unit on which writing is to be performed,
a third step of storing, in the first mode, the first communication request in a first buffer of the
inspection processing section (Figure 3; Element5 22; Paragraph [DO 14] lines 10 and 11) or storing, in the second mode, the second communication request in a second buffer of the inspection processing section; and

(Figures 2 and 3; Element 52; Paragraph [0014]; lines 13-15) and transmission of the second communication request stored in the second buffer from the communication processing section to an electronic control 30unit on which writing is to be performed or both. 
Allowable Subject Matter
Claims 1, and 3-9 are allowable over prior art in view of the applicants’ arguments. 
Response to Arguments
Applicant’s arguments, filed on 01/04/2021, with respect to claims 1-9 have been fully considered and are persuasive.  The rejections of claims 1-9 have been withdrawn. 
Applicant's arguments filed on 01/04/ 2021, with respect to claim 10 have been fully considered but they are not persuasive. 
Regarding the applicants’ argument with respect to claim 10 that Yui et al. does not teach a step of recognizing a first mode in which inspection is performed or a second mode in which writing of the control program is performed, the examiner respectfully disagrees with that statement. Yui teaches the execution of inspection programs in connection with performing inspection on an electronic control device according to the inspection programs. However, the second step of the method disclosed in claim 10 entails recognizing only one of the operation modes. In other words, either the inspection mode or the writing mode are to be recognized in this step. Since the claim generally recites that the method includes generating a first communication request or a second communication request, it is enough for Yui to be generating a communication request to the ECU to be inspected based on the inspection program. Similarly, since the claim discloses recognizing either a first mode for the first communication request or a second mode for the second communication request, storing either the first communication request or storing the second communication request, and performing any one of .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHIRA BAAJOUR whose telephone number is (313)446-6602.  The examiner can normally be reached on 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 




/S.B./Examiner, Art Unit 3669                                                                                                                                                                                                                                                                                                                                                                                    

/RAMI KHATIB/Primary Examiner, Art Unit 3669